Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “worn properly” in claims 8, 9, 18 and 19 is a relative term which renders the claim indefinite. The term “worn properly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase “worn properly” is not .
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites in preamble “a computer implemented method for managing privacy-enabled identification or authentication, the system comprising” – it is not clear whether this claim is a system or method claim and if the term ‘the system’ is new or prior used term (lack of antecedent). Therefore all the dependent claims 12 – 20 are also rejected for the same rationale.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It appears to incorrectly dependent upon claim 7 instead of 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 

Claim Rejections - 35 USC § 101 (Abstract Idea)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1 – 20 is / are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more analyzed according to 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). The claim recites helper networks are configured to operate as a gateway on identification information used to identify users, enroll users, and/or construct authentication models. Identification information samples are taken as part of identification information capture, the helper networks operate to filter out bad identification information and accept take as input good samples and used for user enrollment, authentication etc. Generate a binary evaluation whether the identification instance is valid or invalid.
Step 1: The claims 1 and 11 do fall into one of the four statutory categories of method and system claims. Nevertheless the claims still is/are considered as abstract idea for the following prongs and reasons.
Step 2A: Prong 1: The limitation of claims 1 and 11 recites: helper networks are configured to operate as a gateway on identification information used to identify users, enroll users, and/or construct authentication models. Identification information samples are taken as part of identification information capture, the helper networks operate to filter out bad identification 
Dependent claims 2 – 10 and 12 – 20 which in turn recite audio samples are collected, presence of subject is checked, it is checked if subject is wearing mask and wearing propriety of mask is/are mere structural addendums and are other steps that could be performed by human manually with/without need for a computer.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a human mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas and can be done manually. Accordingly, the claim recites an abstract idea.
Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional element to perform beyond routine steps of: helper networks are configured to operate as a gateway on identification information used to identify users, enroll users, and/or construct authentication models. Identification information samples are taken as part of identification information capture, the helper networks operate to filter out bad identification information and accept take as input good samples and used for user enrollment, authentication etc. Generate a binary evaluation whether the identification instance is valid or invalid. The steps are recited at a high-level of generality (i.e., as generic terms performing spec. fig. 12) such that it amounts no more than mere instructions to apply the exception using generic computer components). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims is directed to an abstract idea.
Step 2B: The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, helper networks are configured to operate as a gateway on identification information used to identify users, enroll users, and/or construct authentication models. Identification information samples are taken as part of identification information capture, the helper networks operate to filter out bad identification information and accept take as input good samples and used for user enrollment, authentication etc. Generate a binary evaluation whether the identification instance is valid or invalid amounts to no more than mere instructions to apply the exception using a generic computer terms. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. The claims is / are not patent eligible. Therefore all the corresponding dependent claims 2 – 10 and 12 – 20 are also rejected for the same rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 11122078 and 10938852. 
Instant App. 17398555
Pat. #: 11122078
Pat. #: 10938852
1. A system for managing privacy-enabled identification or authentication, the system comprising: at least one processor operatively connected to a memory; an identification data gateway, executed by the at least one processor, configured to filter invalid identification information from subsequent verification, enrollment, identification, or authentication functions, the identification data gateway comprising at least: a first pre-trained validation helper network associated with identification information of a first type, wherein the first pre-trained validation helper network is configured to: evaluate an identification instance of the first type, responsive to input of the identification instance of the first type to the first pre-trained validation helper network, wherein the first pre-trained validation helper network is pre-trained on evaluation criteria that is independent of a subject of the identification instance seeking to be enrolled, identified, or authenticated: responsive to a determination that the identification instance meets the evaluation criteria, validate the identification instance for use in subsequent verification, enrollment, identification, or authentication; responsive to a determination that the identification instance fails the evaluation criteria, reject the unknown information instance for use in subsequent verification, enrollment, identification, or authentication; and generate at least a binary evaluation of the identification information instance based on the determination of the evaluation criteria, wherein the at least the binary evaluation includes generation of an output probability by the first pre-trained validation helper network that the identification instance is valid or invalid.
11. A computer implemented method for managing privacy-enabled identification or authentication, the system comprising: filter, by at least one processor, invalid identification information from subsequent verification, enrollment, identification, or authentication functions, wherein the act of filtering includes: executing, by the at least one processor, a first pre-trained validation helper network associated with identification information of a first type; evaluating, by the first pre-trained validation helper network, an identification instance of the first type, responsive to input of the identification instance of the first type to the first pre-trained validation helper network, wherein the first pre-trained validation helper network is pre-trained on evaluation criteria that is independent of a subject of the identification instance seeking to be verified, enrolled, identified, or authenticated; validating, by the at least one processor, the identification instance for use in subsequent verification, enrollment, identification, or authentication, in response to determining that the identification instance meets the evaluation criteria; rejecting, by the at least one processor, the unknown information instance for use in subsequent verification, enrollment, identification, or authentication responsive to determining that the identification instance fails the evaluation criteria; and generating, by the at least one processor, at least a binary evaluation of the identification instance based on the determination of the evaluation criteria, wherein the at least the binary evaluation includes generation of an output probability by the first pre-trained validation helper network that the identification instance is valid or invalid.
1. An authentication system for privacy-enabled authentication, the system comprising: at least one processor operatively connected to a memory; an authentication data gateway, executed by the at least one processor, configured to filter identification information used in enrollment, identification, or authentication functions of subsequent neural networks, the authentication data gateway comprising at least: a first pre-trained validation helper network associated with identification information of a first type comprising voice identification information, wherein the first pre-trained validation helper network is configured to: evaluate an unknown identification sample of the first type, responsive to input of the unknown information sample of the first type to the first pre-trained validation helper network, wherein the first pre-trained validation helper network is pre-trained on evaluation criteria that is independent of a subject of the identification information seeking to be enrolled, identified, or authenticated; responsive to a determination that the unknown identification sample meets the evaluation criteria, validate the unknown information sample for use in subsequent enrollment, identification, or authentication; responsive to a determination that the unknown identification sample fails the evaluation criteria, reject the unknown information sample for use in subsequent enrollment, identification, or authentication; and generate at least a binary evaluation of the unknown identification information sample based on the determination of the evaluation criteria, wherein the at least the binary evaluation includes generation of an output probability by the first pre-trained validation helper network that the unknown identification information sample is valid or invalid.
1. An authentication system for privacy-enabled authentication, the system comprising: at least one processor operatively connected to a memory; an authentication data gateway, executed by the at least one processor, configured to filter invalid identification information, the authentication data gateway comprising at least: a first pre-trained geometry helper network, wherein the first pre-trained geometry helper network is trained on a plurality of identification samples of a first type to filter identifying characteristics from input identification information of the first type, and configured to: process the input identification information of the first type,
accept as input plaintext identification information of the first type, and output the processed input identification information of the first type, wherein the processed input identification information of the first type includes the filtered identifying characteristics from the input identification information of the first type; and a first pre-trained validation helper network trained on a plurality of valid and invalid samples of the first type, the first pre-trained validation helper network associated with the first pre-trained geometry helper network, and configured to: process the input identification information of the first type,
accept the output of the first pre-trained geometry helper neural network, and
validate the input identification information of the first type or reject the input identification information of the first type,
wherein the geometry and validation helper networks process the input identification information and output filtered identification information used for subsequent enrollment and identification functions; and
wherein the authentication data gateway further comprises a plurality of validation helper networks each associated with a respective type of identification information, wherein each of the plurality of validation helper networks generate at least a binary evaluation of respective identification inputs to establish validity.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottemukkula et al (US 9390327), hereafter Gott and Chen et al (US 20150310444), hereafter Chen.
Claim 1: Gott teaches a system for managing privacy-enabled identification or authentication, the system comprising (Summary): at least one processor operatively connected to a memory; an identification data gateway, executed by the at least one processor, configured to filter invalid identification information from subsequent verification, enrollment, identification, or authentication functions (C30L1-10), the identification data gateway comprising at least: a first pre-trained validation helper network associated with identification information of a first type, (C8, 9L67, 1-3: multistage biometric system for generating and storing enrollment templates of visible vasculature that is used for user authentication);
wherein the first pre-trained validation helper network is configured to: evaluate an identification instance of the first type, responsive to input of the identification instance of the first type to the first pre-trained validation helper network, (C9L13-18: During user authentication, user input is captured, one or more verification templates are generated from the captured image or images, and the identity of the user is verified by matching the corresponding vascular structures as expressed in the enrollment and verification templates);
wherein the first pre-trained validation helper network is pre-trained on evaluation criteria that is independent of a subject of the identification instance seeking to be enrolled, identified, or authenticated; (C20L9-34: first stage match score, in terms of a function of different parameters and the transformation matrix-derived parameters are directly learned using labeled dataset of impostor and genuine comparisons to training a classifier such as artificial neural network or linear discriminant analysis (i.e., independent of subject) and (C9L56-58) several images are registered and averaged to reduce image noise and (C1L60-62) updating templates that are derived from reference images and are used for authentication referred to as enrollment templates);
responsive to a determination that the identification instance fails the evaluation criteria, reject the unknown information instance for use in subsequent verification, enrollment, identification, or authentication; (C9L58-63: image correlation methods are used to measure the dissimilarity between the obtained images in order to align the images for averaging and discard those that are most different and, hence, are not suitable for registration and averaging);
and generate at least a binary evaluation of the identification information instance based on the determination of the evaluation criteria, wherein the at least the binary evaluation includes generation of an output probability by the first pre-trained validation helper network that the identification instance is valid or invalid. (C22,23L60-67,1-30: After generating a Gray code for each non-border pixel of the filtered enrollment image region, four binary layers are generated for the filtered enrollment image region. This validity determination can be made, for example, by comparing a sum of binary values of the area included in a tile to a threshold value and (C24L1-36) stage 2 match score is further normalized to a value between 0 and 1 and used to determine if user input is valid or invalid);
Gott is not apparent about responsive to a determination that the identification instance meets the evaluation criteria, validate the identification instance for use in subsequent verification, enrollment, identification, or authentication;
But analogous art Chen teaches responsive to a determination that the identification instance meets the evaluation criteria, validate the identification instance for use in subsequent ([0032] the newly acquired template is compared with one or more previously generated templates stored in a database of the authentication server. The result of the comparison is an indication of a match or non-match and used for permitting access or taking suitable action. The one or more steps are repeated multiple times before locking down the templates).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gott to include the idea of validating identification using criteria as taught by Chen so that an overall security level is established via the group via past underlying bio and environmental data collections as compared to current collections ([059]).
Claim 11: Gott teaches a computer implemented method for managing privacy-enabled identification or authentication, the system comprising: filter, by at least one processor, invalid identification information from subsequent verification, enrollment, identification, or authentication functions, wherein the act of filtering includes: executing, by the at least one processor, a first pre-trained validation helper network associated with identification information of a first type; evaluating, by the first pre-trained validation helper network, an identification instance of the first type, responsive to input of the identification instance of the first type to the first pre-trained validation helper network, wherein the first pre-trained validation helper network is pre-trained on evaluation criteria that is independent of a subject of the identification instance seeking to be verified, enrolled, identified, or authenticated; rejecting, by the at least one processor, the unknown information instance for use in subsequent verification, enrollment, identification, or authentication responsive to determining that the identification instance fails the evaluation criteria; and generating, by the at least one processor, at least a binary evaluation of C8, 9L67, 1-3: multistage biometric system for generating and storing enrollment templates of visible vasculature that can be used for user authentication; C9L13-18: During user authentication, user input is captured, one or more verification templates are generated from the captured image or images, and the identity of the user is verified by matching the corresponding vascular structures as expressed in the enrollment and verification templates; C20L9-34: first stage match score, in terms of a function of different parameters and the transformation matrix-derived parameters are directly learned using labeled dataset of impostor and genuine comparisons to training a classifier such as artificial neural network or linear discriminant analysis (i.e., independent of subject) and (C9L56-58) several images are registered and averaged to reduce image noise and (C1L60-62) updating templates that are derived from reference images and are used for authentication referred to as enrollment templates; C9L58-63: image correlation methods are used to measure the dissimilarity between the obtained images in order to align the images for averaging and discard those that are most different and, hence, are not suitable for registration and averaging; C22,23L60-67,1-30: After generating a Gray code for each non-border pixel of the filtered enrollment image region, four binary layers are generated for the filtered enrollment image region. This validity determination can be made, for example, by comparing a sum of binary values of the area included in a tile to a threshold value and (C24L1-36) stage 2 match score is further normalized to a value between 0 and 1 and used to determine if user input is valid or invalid).

But analogous art Chen teaches validating, by the at least one processor, the identification instance for use in subsequent verification, enrollment, identification, or authentication, in response to determining that the identification instance meets the evaluation criteria; ([0032] the newly acquired template is compared with one or more previously generated templates stored in a database of the authentication server. The result of the comparison is an indication of a match or non-match and used for permitting access or taking suitable action. The one or more steps are repeated multiple times before locking down the templates);
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gott to include the idea of validating identification using criteria as taught by Chen so that an overall security level is established via the group via past underlying bio and environmental data collections as compared to current collections ([059]).
Claim 2: Gott and Chen teaches the system of claim 1, wherein the identification data gateway is configured to filter bad audio data from use in subsequent processing. (Chen: [040] electronic device diverts an image during a voice call to recognize the user's image and/or audio for analysis to determine whether the user is speaking. [099, 121] using negative threshold, system completely rejects the request for authentication regardless of any other information);
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gott to include the idea of filter bad data ([059]).
Claim 3: Gott and Chen teaches the system of claim 2, wherein the identification data gateway is configured to accept audio data input and validate the audio input for use in transcription. (Chen: [034, 74] the data items that are collected and/or received includes but not limited to an audio capture of the user, e.g., a capture of user voice, voice of the user family, voice, tone, coughs, swallow, nose, environmental sounds and/or noises and [065] the validity of a future fingerprint data match is made);
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gott to include the idea of accept and validate data as taught by Chen so that an overall security level is established via the group via past underlying bio and environmental data collections as compared to current collections ([059]).
Claim 4: Gott and Chen teaches the system of claim 1, wherein the first pre-trained validation helper network is trained on presence data, and configured to determine the presence of a target to be evaluated. (Gott: C23L39-40: a measure of presence of vasculature is used to discard the non-vascular tiles and (C9L38-40) the user is prompted (by visual, or audible, or haptic feedback) to look to the left or right or up or straight while the image is captured);
Claim 5: Gott and Chen teaches the system of claim 3, wherein the first pre-trained validation helper network is configured to validate the presence data independent of the subject seeking to be enrolled, identified, or authenticated. (Gott: C20L9-34: first stage match score, in terms of a function of different parameters and the transformation matrix-derived parameters are directly learned using labeled dataset of impostor and genuine comparisons to training a classifier such as artificial neural network or linear discriminant analysis (i.e., independent of subject) and (C9L56-58) several images are registered and averaged to reduce image noise and (C1L60-62) updating templates that are derived from reference images and are used for authentication referred to as enrollment templates);
Claim 6: Gott and Chen teaches the system of claim 1, wherein the authentication data gateway further comprises a plurality of validation helper networks each associated with a respective type of identification information, wherein each of the plurality of validation helper networks generate a binary evaluation of respective identification inputs to establish validity, wherein at least a plurality of the validation helper networks are configured to validate respective identification information independent of the subject seeking to be enrolled, identified, or authenticated. (Gott: C22,23L60-67,1-30: After generating a Gray code for each non-border pixel of the filtered enrollment image region, four binary layers are generated for the filtered enrollment image region. This validity determination can be made, for example, by comparing a sum of binary values of the area included in a tile to a threshold value and (C24L1-36) stage 2 match score is further normalized to a value between 0 and 1 and used to determine if user input is valid or invalid and (C5L49-56) each version includes a number of layers wherein each layer corresponds to a distinct dimension of the encoding and comparing one or more corresponding tiles in each layer of the encoded transformed image and the encoded image corresponding to the enrollment template, to obtain a respective layer measure for each layer and the layer measures are aggregated to obtain the second match score);
Claim 7: Gott and Chen teaches the system of claim 1, wherein the first pre-trained validation helper network is configured process an image as identification information, and output a (Gott: C9L27-30: images of a user's eyes are captured using an image sensor associated with a device to which access by the user is to be authenticated (wearing smart glasses) and (C10L18-22) in authentication / verification mode, one or more captured images are designated as verification images, and verification templates are generated therefrom to match against enrollment template);
Claim 8: Gott and Chen teaches the system of claim 7, wherein the first pre-trained validation helper network is configured to determine the mask is being worn properly by the subject. (Gott: C10L53-59: more than one first match score is computed by repeating the steps, each repetition corresponding to a different geometric transform that is identified in that repetition. The one or more first match scores and the second match score are combined and the verification image or images are determined to be authentic based on the combined score);
Claim 9: Gott and Chen teaches the system of claim 7, wherein the first pre-trained validation helper network is configured to determine the mask is being worn properly by the subject irrespective of the subject to be identified. (Gott: C9L27-30: images of a user's eyes are captured using an image sensor associated with a device to which access by the user is to be authenticated (wearing smart glasses) and (C10L53-59) repeating steps to find match score. The one or more first match scores and the second match score are combined and the verification image or images are determined to be authentic based on the combined score and (C20L9-34) first stage match score, in terms of a function of different parameters and the transformation matrix-derived parameters are directly learned using labeled dataset of impostor and genuine comparisons to training a classifier such as artificial neural network or linear discriminant analysis (i.e., independent of subject));
Claim 10: Gott and Chen teaches the system of claim 1, wherein the first pre-trained validation helper network is configured to process location associated input as identification information, and output a probability that the location associated input is invalid. (Gott: C4L17-22: each first point includes: (i) a location of a point of interest in a verification image corresponding to the verification template and (ii) number of different types of descriptors, each one describing a locality surrounding the point of interest in the verification image and (C23L19-22) validity determination is made by comparing a sum of binary values of the area included in a tile to a threshold value, using eyelash detection algorithms and/or using glare detection algorithms);
Claim 12: Gott and Chen teaches the method of claim 11, wherein the act of filtering includes an act of filtering bad audio data from use in subsequent processing. (Chen: [040] electronic device diverts an image during a voice call to recognize the user's image and/or audio for analysis to determine whether the user is speaking. [099, 121] using negative threshold, system completely rejects the request for authentication regardless of any other information);
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gott to include the idea of filter bad data as taught by Chen so that an overall security level is established via the group via past underlying bio and environmental data collections as compared to current collections ([059]).
Claim 13: Gott and Chen teaches the method of claim 12, wherein the method further comprises accepting audio data input and validating the audio input for use in transcription. (Chen: [034, 74] the data items that are collected and/or received includes but not limited to an audio capture of the user, e.g., a capture of user voice, voice of the user family, voice, tone, coughs, swallow, nose, environmental sounds and/or noises and [065] the validity of a future fingerprint data match is made);
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gott to include the idea of accept and validate data as taught by Chen so that an overall security level is established via the group via past underlying bio and environmental data collections as compared to current collections ([059]).
Claim 14: Gott and Chen teaches the method of claim 11, wherein the first pre-trained validation helper network is trained on presence data, and the method further comprises determining the presence of a valid target to be evaluated. (Gott: C23L39-40: a measure of presence of vasculature is used to discard the non-vascular tiles and (C9L38-40) the user is prompted (by visual, or audible, or haptic feedback) to look to the left or right or up or straight while the image is captured);
Claim 15: Gott and Chen teaches the method of claim 14, wherein the method further comprises validating the presence data independent of the subject seeking to be verified, enrolled, identified, or authenticated. (Gott: C20L9-34: first stage match score, in terms of a function of different parameters and the transformation matrix-derived parameters are directly learned using labeled dataset of impostor and genuine comparisons to training a classifier such as artificial neural network or linear discriminant analysis (i.e., independent of subject) and (C9L56-58) several images are registered and averaged to reduce image noise and (C1L60-62) updating templates that are derived from reference images and are used for authentication referred to as enrollment templates);
Claim 16: Gott and Chen teaches the method of claim 11, wherein the method further comprises: executing a plurality of validation helper networks each associated with a respective type of identification information, wherein each of the plurality of validation helper networks generates at least a binary evaluation of respective identification inputs to establish validity; and validating respective identification information independent of the subject seeking to be verified, enrolled, identified, or authenticated. (Gott: C22,23L60-67,1-30: After generating a Gray code for each non-border pixel of the filtered enrollment image region, four binary layers are generated for the filtered enrollment image region. This validity determination can be made, for example, by comparing a sum of binary values of the area included in a tile to a threshold value and (C24L1-36) stage 2 match score is further normalized to a value between 0 and 1 and used to determine if user input is valid or invalid and (C5L49-56) each version includes a number of layers wherein each layer corresponds to a distinct dimension of the encoding and comparing one or more corresponding tiles in each layer of the encoded transformed image and the encoded image corresponding to the enrollment template, to obtain a respective layer measure for each layer and the layer measures are aggregated to obtain the second match score);
Claim 17: Gott and Chen teaches the method of claim 11, wherein the first pre-trained validation helper network is configured process an image as identification information, and the method further comprises an act of outputting a probability that the subject is wearing a mask. (Gott: C9L27-30: images of a user's eyes are captured using an image sensor associated with a device to which access by the user is to be authenticated (wearing smart glasses) and (C10L18-22) in authentication / verification mode, one or more captured images are designated as verification images, and verification templates are generated therefrom to match against enrollment template);
Claim 18: Gott and Chen teaches the method of claim 17, wherein the method further comprises determining by the first pre-trained validation helper network that the mask is being worn properly by the subject. (Gott: C10L53-59: more than one first match score is computed by repeating the steps, each repetition corresponding to a different geometric transform that is identified in that repetition. The one or more first match scores and the second match score are combined and the verification image or images are determined to be authentic based on the combined score);
Claim 19: Gott and Chen teaches the method of claim 7, wherein the method further comprises determining by the first pre-trained validation helper network that the mask is being worn properly by the subject irrespective of the subject to be identified. (Gott: C9L27-30: images of a user's eyes are captured using an image sensor associated with a device to which access by the user is to be authenticated (wearing smart glasses) and (C10L53-59) repeating steps to find match score. The one or more first match scores and the second match score are combined and the verification image or images are determined to be authentic based on the combined score and (C20L9-34) first stage match score, in terms of a function of different parameters and the transformation matrix-derived parameters are directly learned using labeled dataset of impostor and genuine comparisons to training a classifier such as artificial neural network or linear discriminant analysis (i.e., independent of subject));
Claim 20: Gott and Chen teaches the method of claim 11, wherein method further comprises processing a location associated input as identification information by the first pre-trained validation helper network and generating by the first pre-trained validation helper network a (Gott: C4L17-22: each first point includes: (i) a location of a point of interest in a verification image corresponding to the verification template and (ii) number of different types of descriptors, each one describing a locality surrounding the point of interest in the verification image and (C23L19-22) validity determination is made by comparing a sum of binary values of the area included in a tile to a threshold value, using eyelash detection algorithms and/or using glare detection algorithms);

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867. The examiner can normally be reached M-F: 8:30am-5pm (EST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 






/BADRINARAYANAN /Examiner, Art Unit 2496.